IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-21057
                          Conference Calendar


DEWEY CARPENTER,

                                           Plaintiff-Appellant,

versus

BLACK, Officer; TARA BURNETT;
JOHNNY THOMAS; LAURA SMITH;
WALTER ROBINSON; RICHARD LEE;
SUSAN SCHUMACHER; TERRY ROBINSON;
WALTER ZALENZKI; OFFICER REEVES,

                                           Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                         USDC No. H-01-CV-1956
                          --------------------
                             April 10, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     The motion by Dewey Carpenter, Texas prisoner

# 484237, for leave to proceed in forma pauperis (“IFP”) on

appeal is DENIED.     See 28 U.S.C. § 1915(a)(3); FED. R. APP.

P. 24(a); Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).

The instant appeal is without arguable merit and is thus

frivolous.     Accordingly, it is DISMISSED.    See id. at 202 n.24;

Howard v. King, 707 F.2d 215, 219-220 (5th Cir. 1983); 5TH CIR.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No.   01-21057
                                  -2-

R. 42.2.

     This court’s dismissal of this appeal counts as a “strike”

for purposes of 28 U.S.C. § 1915(g).     See Adepegba v. Hammons,

103 F.3d 383, 385-87 (5th Cir. 1996).    Carpenter is CAUTIONED

that if he accumulates two more “strikes” under 28 U.S.C.

§ 1915(g), he will not be able to proceed IFP in any civil action

or appeal filed while he is incarcerated or detained in any

facility unless he is under imminent danger of serious physical

injury.    See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; IFP MOTION DENIED; THREE-STRIKES WARNING

ISSUED.